Citation Nr: 0926452	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to a higher initial rating than 30 percent 
for hypertension with early nephropathy, associated with 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which in part granted service connection for 
hypertension with early nephropathy, associated with diabetes 
mellitus.            The Veteran appealed the initial 
assigned 30 percent evaluation for this disorder. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). The above 
decision further denied claims for service connection for 
bilateral hearing loss, and tinnitus. Jurisdiction was later 
transferred to the RO in Reno, Nevada.

In March 2006, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board. The Board remanded this case to the RO (by way of the 
Appeals Management Center (AMC)) for further development in 
February 2007. The case has since been returned for further 
adjudication and appellate disposition.


FINDINGS OF FACT

1.	The Veteran has bilateral hearing loss that was incurred 
during his active military service.

2.	Tinnitus was incurred during military service.


3.	Since the January 21, 2003 effective date of service 
connection, the Veteran's hypertension associated with 
diabetes has stabilized to the extent that it would warrant 
at most a 10 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101. The nephropathy component of service-
connected disability has involved albuminuria that has since 
resolved. There has not manifested constant albuminuria with 
some edema, or a definite decrease in kidney function. 


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the 
criteria for a grant of service connection for bilateral 
hearing loss are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2008).

2.	Resolving reasonable doubt in the Veteran's favor, the 
criteria for a grant of service connection for tinnitus are 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.	The criteria for a higher initial rating than 30 percent 
for hypertension with early nephropathy, associated with 
diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10; 4.104, Diagnostic 
Code 7101; and 4.115a, 4.155b, Diagnostic Code 7541 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board is granting the benefits sought on appeal of 
entitlement to service connection for bilateral hearing loss 
and tinnitus. Assuming, without deciding, that any error was 
committed as to implementation of the VCAA's duty to notify 
and assist provisions, this error was harmless in its 
application to adjudication of the Veteran's claims, and need 
not be further discussed. See Bernard v. Brown, 4 Vet. App. 
384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 
 
The Veteran is also appealing the initial rating assigned 
following the RO's April 2004 decision that granted 
entitlement to service connection for left median nerve 
impairment. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO apprised the Veteran of the requirements of the VCAA 
through initial correspondence on his then-pending claim for 
service connection for diabetes mellitus and residual 
conditions, and no further VCAA notice is required. In any 
event, in subsequent VCAA correspondence, as well as the 
December 2004 Statement of the Case (SOC) and later 
supplemental SOCs (SSOCs), the RO delineated the rating 
criteria to establish an increased rating for the service-
connected hypertension with nephropathy.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran on his increased rating claim, 
through obtaining records of VA outpatient treatment, service 
treatment records (STRs), personnel records, records 
pertaining to a claim for disability benefits filed with the 
Social Security Administration (SSA), and medical records 
from various private treatment providers. The Veteran has 
also undergone several VA examinations. See 38 C.F.R. § 4.1 
(for purpose of application of the rating schedule accurate 
and fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). The Veteran has provided several 
statements in support of his claim. He testified during a 
March 2006 Travel Board hearing before the undersigned. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits. 


Service Connection 

The Veteran argues that he incurred both hearing loss and 
tinnitus as a result of active military serice.  Since he is 
competent to report such noise exposure which has not been 
unsubstantiated, and because there is competent medical 
evidence of record indicating that the Veteran has bilateral 
hearing loss and tinnitus objectively related to incidents of 
in-service noise exposure, the Board is granting these claims 
on appeal.

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A review of service treatment history does not reflect 
treatment for or complaints of hearing difficulty. On the 
Veteran's May 1972 separation examination the results of a 
whispered voice hearing test were 15/15.
The Veteran's DD-214, Report of Separation from Service 
indicates an occupational designation as a cook in the Navy, 
with the last duty assignment having been stationed on the 
U.S.S. Caliente. 

In recent correspondence and hearing testimony the Veteran 
has described in further detail the circumstances of his 
service involving noise exposure, stating that for his first 
year of active duty he served as a boatswain's mate which was 
essentially a deck seaman, and required him to work much of 
the time in a noisy environment including standing watch in 
engine rooms and working with pneumatic air tools while 
removing paint and rust from the ship. The Veteran describes 
having often been in proximity to weapons discharge. He 
stated that hearing protection was not available. He 
explained that it was only later he transferred to the 
occupational designation of a cook. 

The report of a December 2000 physical examination for post-
service employment with the Merchant Marine included an 
audiogram, which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
35
35
40
LEFT
15
20
30
30
30

Records of VA outpatient treatment include the report of a 
March 2005 audiology consult, during which the Veteran stated 
his primary symptom was tinnitus in both ears. He reported 
that he had three years of service in the Navy, first as a 
deck seaman and then 2 years as a mess specialist and cook. 
He reported noise exposure during service. On audiological 
evaluation pure tone thresholds consisted of:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
35
LEFT
15
20
35
30
40
The assessment was mild high frequency sensorineural hearing 
loss, both ears, probably noise-induced as there was recovery 
at 8000Hz, and binaural intermittent tinnitus. 

In February 2009, the Veteran underwent a VA Compensation and 
Pension examination by an audiologist. The Veteran then 
complained of hearing loss and tinnitus, and described his 
situation of greatest difficulty that of while in a 
university classroom having problems hearing the instructor. 
The tinnitus was bilateral and recurrent, lasted 30 minutes 
to an hour, and had its onset years ago. On audiological 
evaluation pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
35
LEFT
25
30
40
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear. 
An otoscopy suggested clear ear canals and visible tympanic 
membranes. The diagnosis was sensorineural hearing loss, 
right ear mild to mild and left ear normal to mild, and 
tinnitus. 

The VA audiologist stated that the Veteran's hearing loss and 
complaint of tinnitus were at least as likely as not caused 
by or a result of military service. The audiologist indicated 
that frequency specific hearing information  could not be 
found in the Veteran's STRs, so an exact date of onset of 
hearing loss was unknown. However, he observed that medical 
literature suggested that individuals with a mild, high 
frequency, noise-induced hearing loss might pass the 
whispered and spoken voice tests. The examiner observed the 
Veteran reported military noise exposure from cannon fire, 
pneumatic air tools, and engine noise. The Veteran reported 
minimal occupational noise exposure in the food service 
industry for 25+ years, and denied recreational noise 
exposure. The examiner found that the hearing loss shown and 
complaint of tinnitus were consistent with noise exposure. 


Based on the preceding, there is sufficient basis to 
substantiate service connection for both claimed bilateral 
hearing loss and tinnitus. In accordance with VA law,     as 
an initial matter there must be shown medical evidence of the 
current claimed disability. See Moore v. Nicholson, 21 Vet. 
App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Compensation for service- connected injury 
is limited to those claims which show a present 
disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998). 

There is competent evidence to meet this requirement through 
the February 2009 VA audiological examination report which 
demonstrates hearing loss in both ears that meets the 
regulatory definition of disabling for VA compensation 
purposes, under 38 C.F.R. § 3.385. There is also evidence on 
behalf of several treatment providers who have diagnosed 
tinnitus. Thus, the element of valid diagnoses of the 
disorders claimed has been met.

The Board further finds that when resolving all reasonable 
doubt in the Veteran's favor, the record establishes a causal 
link between the current diagnosed disabilities and his 
alleged excessive noise exposure during service. In 
evaluating a claim for direct service connection, the finding 
of service incurrence may be accomplished by affirmatively 
showing onset during service, such as through service 
records. 38 C.F.R. § 3.303(a). That notwithstanding, this 
does not end the inquiry, as there are also events in service 
within a claimant's lay observation which he or she is 
competent to describe. See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006). This is particularly the case 
for claims for service connection for hearing loss. 

Even where, as here, service records do not reflect hearing 
loss, service connection still may be granted when there is a 
post-service diagnosis of the same, and medical evidence 
indicating this disability is causally related to service. 
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). See, too, 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995). The Veteran is 
competent to report noise exposure, which has not been 
disproved.  In this case, the Veteran's competent assertions 
of noise exposure are noted above. Moreover, the February 
2009 VA audiological examiner has opined that both current 
hearing loss and tinnitus are etiologically related to noise 
exposure, given the level of high frequency hearing loss 
sustained, and lack of significant post-service occupational 
and recreational noise exposure. There is likewise a 
consistent statement in March 2003 from an evaluating VA 
audiologist. While there was an interval of several decades 
between service and onset of symptomatology, affording the 
benefit-of-the-doubt to the Veteran on the issue of 
causation, the preceding opinions provide evidence of the 
necessary link between present pathology and the Veteran's 
service. 38 C.F.R. § 3.102. The criteria of competent and 
probative evidence of an association between the disabilities 
claimed, and an incident of service, is satisfied. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Service connection for bilateral hearing loss and for 
tinnitus is therefore granted.     


Increased Rating

The Veteran contends that his service-connected hypertension 
warrants increased compensation.  Based upon the medical 
evidence of hypertension with early nephropathy, associated 
with diabetes mellitus, since the effective date of service 
connection, the objective criteria for a rating higher than 
60 percent are not met. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

The RO has evaluated the Veteran's hypertension with early 
nephropathy associated with diabetes mellitus, as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7541 for renal involvement in diabetes 
mellitus. This diagnostic code provides that the underlying 
disorder is to be rated under the general criteria for renal 
dysfunction.

The general rating formula applicable to the evaluation of 
renal dysfunction provides that a noncompensable rating is 
assigned where there is albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101. A 30 percent rating is warranted 
due to albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.       A 60 percent rating is warranted 
where there is constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101. An 80 
percent rating requires persistent edema and albuminuria with 
BUN 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion. A 100 
percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg percent; or, creatinine 
more than 8mg percent; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular. 38 
C.F.R. § 4.115a.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), is assigned a 10 percent rating for diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more. A 20 percent rating is 
warranted for diastolic pressure of predominantly 110 or 
more, or; systolic pressure that is predominantly 200 or 
more. A 40 percent rating is assigned for diastolic pressure 
that is predominantly 120 or more. A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.

A note to the rating criteria provides that a 10 percent 
rating is the minimum evaluation for an individual with a 
history of diastolic blood pressure predominantly 100 or more 
who requires continuous medication for control. Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days. Further addenda to the rating criteria provide that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease. 

The Veteran underwent a VA Compensation and Pension 
examination for diabetes mellitus in November 2003. The VA 
examiner indicated on an examination for entrance into the 
Merchant Marine in late-2000 the Veteran was found to have 
high blood pressure. Diabetes had been discovered several 
years previously. Since July 2002 the Veteran had been taking 
lisinopril and atenolol to control his blood pressure. He was 
able to be treated for the diabetes with oral medication and 
followed up with a diabetic care provider every 2 to 3 
months. There was no history of urinary tract infections or 
stones, or kidney infections. On physical examination, the 
Veteran's initial blood pressure was 212 (systolic) / 105 
(diastolic). During the evaluation it fell to 190/96, and at 
the end of the examination the reading was 180/84. There was 
no apparent sensory loss in either the hands or feet. 
Peripheral pulses were full and equal including dorsalis 
pedis and posterior tibialis. Laboratory test results 
indicated 2+ under the category of protein in the urine. A 
note to the lab report stated that 1+ or greater urine 
protein indicated macroalbumin. The diagnosis was in 
pertinent part, diabetes mellitus, type II; hyperlipidemia 
being treated; hypertension poorly treated and that appeared 
to be labile; and macroalbuminuria with no other evidence of 
renal disease. 

A July 2003 administrative decision from the Social Security 
Administration determined that the Veteran was not disabled 
for purpose of receipt of disability benefits from that 
agency, when considering the diagnoses of diabetes mellitus, 
and essential hypertension.

VA outpatient records demonstrate that he was under 
monitoring for hypertension and diabetes mellitus as 
indicated in an initial November 2002 record. Blood pressure 
was measured at 232/116. On December 2002 laboratory testing 
microalbumin in the blood serum was at 26.70, considered high 
as the normal range was from 0 - 1.9. The physician commented 
that there was early kidney damage from diabetes. There was 
protein in the kidneys as a sign of impaired kidney function 
and lisinopril was prescribed. It was noted that improving 
blood pressure would help with this as well. A December 2003 
physician's report states that proteinuria at 2+ had 
persisted, and an increase in medication was recommended.  In 
January 2004, a general consultation indicated that the 
Veteran had proteinuria which required increasing lisinopril. 
Blood pressure was 134/74, which was good control of 
hypertension. The report of an April 2004 endocrinology 
consultation states that the Veteran was being evaluated due 
to spilling protein. His hemoglobin a1c test result dated 
from March 2004 was 7.9, and the report observed that the 
relative risk of nephropathy did not decrease until a1c was 
approximately 7.0. An increase in medication was recommended 
for tighter glucose control. Another report that month 
indicates blood pressure of 144/83. 

A September 2004 telephone note indicates that the Social 
Security Administration had contacted the VA Sierra Nevada 
Healthcare System requesting completion of a disability 
evaluation. The physician's note further states that as the 
Veteran had no objective measurable physical exam findings to 
substantiate a disability claim other than blood pressure 
elevation, his claim form was completed to reflect this 
information. Laboratory test results from May 2004 were 
negative for protein in the urine, and showed normal blood 
serum albumin levels. In February 2005, protein was measured 
at 2+, and albumin levels were again within normal range. An 
August 2005 test showed that the level of protein in the 
urine had decreased to 1+. 

A February 2006 general practitioner's report lists 
nephropathy and proteinuria as among the Veteran's ongoing 
medical conditions. His blood pressure at that time was 
139/69. In June 2006, the physician noted that the Veteran 
was on several medications both for hypertension and renal 
protection at half maximum dose and there would be little 
benefit to increasing to a full dose. Some medication 
adjustment was recommended because blood pressure still was 
not optimal. The levels of A1C appeared to be satisfactory. 
An August 2006 nephrology note stated an assessment of 
chronic kidney disease, stage I, appearing in steady state, 
secondary to diabetic nephropathy; proteinuria, on 
medication, blood serum protein electrophoresis (SPEP) test 
negative; hypertension, controlled; diabetes mellitus, 
controlled. An ultrasound of the pelvis revealed a normal 
study of the kidneys, and moderate post-voiding residual 
volume in the bladder. A nephrology note dated from February 
2007 indicates blood pressure was 123/70. There were no signs 
of edema. The level of urine protein was 1.7g/day, and 
corresponded to 2+ proteinuria. The assessment was diabetic 
nephropathy with proteinuria. 

A March 2007 general consultation report indicated that the 
Veteran had diabetes mellitus type 2 with 
proteinuria/nephropathy, and otherwise no end organ damage; 
and hypertension that was very well controlled at home. A 
June 2007 nephrology note observed that a 24-hour urine 
protein study that month had been negative. The impression 
was renal function stable, and blood pressure controlled. A 
March 2008 lab test was negative for the presence of protein 
in the urine, although there were some findings which 
corresponded to macroalbuminuria.

During the March 2006 Travel Board hearing the Veteran 
testified that he would have constant albuminuria, and 
periodically swelling in his ankles and swelling and burning 
in his feet which occurred approximately 4 to 5 times per 
month. 

In April 2007 correspondence the Veteran stated that in 2003 
it was necessary that he take 7 to 8 oral medications daily 
for the treatment of diabetes and hypertension, and that this 
had since increased to 19 medications daily. He stated that 
this was indicative of a deterioration in his condition. The 
hypertension medication in particular had been increased 
several times since 2003 in an effort to maintain blood 
pressure readings of approximately 120/70, and this had 
almost never been possible. 

The Veteran completed additional VA examinations in February 
2009, the first of which pertained to hypertension. The VA 
examiner initially indicated having reviewed the claims 
folder. See Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder). The physician observed that 
hypertension had initially been labile, and then became 
constant around 2000.     The Veteran did not recall it being 
a significant problem until seeking VA treatment in 2002. 

The VA examiner further indicated that the appeals process 
had been going on for several years, and that during that 
time the Veteran's hypertension and proteinuria had improved. 
In March 2008 he had no macroalbuminuria, and on testing in 
connection with examination he did not even have abnormal 
microalbumin levels in the urine. According to the examiner, 
the improvement was likely due to excellent compliance on the 
part of the Veteran was well as good management of his 
diabetes and blood pressure by his VA healthcare providers. 
There were studies that revealed that the combination of 
medications the Veteran had taken could cause proteinuria to 
regress. The medical history as it stood showed the Veteran 
had macroalbuminuria for about 5 years with history of some 
mild transient edema, possibly when his serum albumin fell 
temporarily to the low end of normal in February 2007. Serum 
albumin had been well into the normal range since then, and 
the Veteran never had nephrotic range protein in his urine 
again. 

The examiner observed that improvement in renal condition was 
to be expected with use of the Veteran's medications, even 
while compliance with that medication regime was difficult. 
The Veteran did not appear to have a lot of insulin 
resistance, but this was the likely basis of the cause and 
effect relationship between his diabetes and hypertension. 
Also noted as to medical history was no history of 
hospitalization relating to hypertension, history of 
traumatic injury to the heart, or history of cardiac 
neoplasm. There was stage I chronic kidney disease, 
controlled on medication, that did not require dialysis. 
There had been no edema over the past 12 months.

Objectively, blood pressure was measured at 116/68. The 
examiner noted that the highest previous diastolic reading 
was shown by a 216/108 measurement several years previously, 
and that the Veteran obtained better control beginning in 
2004. There was a blood urea nitrogen (BUN) to creatinine 
ratio of 24/0.7. The diagnosis was hypertension, considered 
related to alterations in the renal-angiotensin system. The 
examiner noted that per the previous discussion, the 
Veteran's hypertension when uncontrolled likely did 
contribute to his proteinuria, and when proteinuria was at 
its peak in 2006 that may have contributed to elevated blood 
pressure at that time. 

During examination that month of the genitourinary system by 
the same physician, it was observed as to medical history 
that on the Veteran's initial VA visit he had normal 
urinalysis. He never had present red blood cells or any casts 
on a urinalysis. A test for microalbumin in the urine in 
December 2002 that was a precursor to frank protein in the 
urine was very elevated. Serum albumin and total protein had 
always been normal, although was at the low end of normal 
once in February 2007.             A timed February 2007 
urine testing over 24 hours did show elevated protein in the 
urine but not within the "nephrotic range" which was over 
3500mg. According to the examiner if there was this level of 
protein loss, generally serum albumin levels would decrease 
below normal. 

The VA examiner described the course since onset as improved. 
There was no history of hospitalization or surgery, trauma, 
or neoplasm. There were general systemic symptoms due to 
genitourinary disease, related to side effects from multiple 
medications and also somewhat labile blood sugars. The 
Veteran had no systemic symptoms of renal disease. There was 
no history of renal dysfunction or failure, acute nephritis, 
or hydronephrosis.

The clinical findings included the absence of peripheral 
edema. Bilateral dorsalis pedis and posterior tibial pulses 
were normal. Laboratory testing showed albumin of 4, 
creatinine of 0.7, and BUN of 24. A urinalysis was normal. 
Microalbumin level had dramatically decreased to the normal 
range, although the albumin/creatinine level was still higher 
than normal. The diagnosis was diabetes mellitus with treated 
microalbuminuria, previous chronic kidney disease stage I 
improved on strict medication and lifestyle regimen. 

The VA examiner further commented that the Veteran's 
condition had not resulted in constant albuminuria with some 
edema. The albuminuria, at least in the form of 
microalbuminuria, would likely recur as it was so common in 
diabetics and improvement often was not sustained even with 
the best medical care. It was observed that he had 
macroalbuminuria in 2004-2008, but presumably, current 
treatment had improved the situation. The examiner noted that 
the Veteran also never had nephrotic range proteinuria, so 
any transient edema was probably not related to urinary 
protein loss, especially with consistently normal serum 
albumin and total protein levels relatively low. The 
rationale stated as the examiner clarified, was that even 
when the Veteran had macroalbuminuria, it was not severe 
enough to lower serum albumin levels to the point that 
osmotic shifts would occur and result in significant edema. 

The examiner further found that the Veteran's condition had 
not resulted in a definite decrease in kidney function. The 
rationale was that the Veteran never had a low glomerular 
filtration rate (GFR). The only reason why he was diagnosed 
with stage I chronic kidney disease was because he had 
proteinuria at the time. According to the examiner, if the 
Veteran were to discontinue mediations for whatever reason, 
or stop his diet and exercise program, the microalbuminuria              
at least would likely recur rapidly.

In view of the above, the preponderance of the evidence is 
against the claim for an increased rating.  In evaluating 
this disorder under the existing criteria based upon renal 
dysfunction, the assignment of the next higher 60 percent 
evaluation would require evidence of constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension itself at least 40 percent disabling.  See 
38 C.F.R. § 4.115a. 

As to the first prong of constant albuminuria with some 
edema, the evidence           does not reflect that this is 
the case. The treatment history from 2002 up until             
at least early-2007 is notable for macro- and 
microalbuminuria, and intermittent proteinuria, but is 
distinctly absent for the same on the February 2009 VA 
examination. Both clinical laboratory studies and medical 
history pointed to a marked improvement in overall 
symptomatology, following a period of medication adjustment 
and adherence to dietary restrictions. There were no signs at 
that point of even microalbuminuria. The examiner observed 
that it was not unlikely that the condition could return to 
some extent. However, the clear indication from the VA 
examination findings are that it was not then present. As a 
result, there is not a history of constant albuminuria. 

There is still no indication that the Veteran has at any 
point manifested edema as a consequence of renal involvement 
from underlying diabetes mellitus. This symptom is not 
directly indicated in the VA outpatient record, and the 
Veteran denied having edema over the past 12 months on the VA 
examinations. In any event, while the February 2009 examiner 
observed there was previously mild transient edema, he 
concluded that the level of protein loss due to kidney 
functioning was never close to that which would precipitate 
edema due to shifts in fluid within blood vessels and 
surrounding tissues. This statement provides a basis to 
distinguish any such impairment that did manifest from the 
Veteran's service-connected disability.  

The medical evidence does not show a definite decrease in 
kidney function. There is indication of several treatment 
providers' diagnoses of chronic kidney disease in stage I 
throughout the evaluation period. The Board has closely 
reviewed the evidence as to whether there is some indication 
of objective worsening. The VA outpatient records on this 
subject do not show a more pronounced diagnosis or assessment 
of severity. One treatment provider indicated that apart from 
hypertension and early nephropathy, there was no indication 
of any form of end stage organ damage. The February 2009 VA 
examinations offer further clarification upon noting that the 
Veteran had no systemic symptoms of renal disease. There was 
no history of kidney failure, or infections, and the Veteran 
had not required dialysis at any point. 

These observations followed a review of documented medical 
history, and represented an informed perspective. See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"). The examining 
physician expressly commented that the Veteran had not 
experienced a definite decrease in kidney function, stating 
that he had never had an actual decrease in filtration rate, 
and that the primary basis for diagnosis of stage I chronic 
kidney disease was the history of proteinuria. Notably, a 
June 2007 VA nephrology consultation similarly determined 
that despite symptoms shown, renal function itself was 
generally stable. 

Finally, the Veteran has not demonstrated the rating 
requirements for a 40 percent evaluation for hypertension 
alone, based upon Diagnostic Code 7101. According to that 
diagnostic code, the assignment of a 40 percent evaluation 
requires a diastolic pressure that is predominantly 120 or 
more. 38 C.F.R. § 4.104, Diagnostic Code 7101. Initially, in 
November 2002 VA outpatient records show a blood pressure 
reading at or near this level of 232/116. 

However, as further records show, and the February 2009 
examiner observed, the Veteran's hypertension was amenable to 
treatment by medication and substantially declined to near 
normal levels. As early as January 2004 blood pressure was 
134/74, and was noted to be under good control. Subsequent 
evaluations demonstrated similar or lower blood pressure 
readings. Based on these test results, the Veteran would have 
a basis for receipt of at most a 10 percent rating under 
Diagnostic Code 7101 for a history of hypertension with 
continuous medication for control. There is no indication 
however of hypertension at or in proximity to the criteria 
for assignment of a 40 percent evaluation under these rating 
provisions.

Following consideration of each of these components of the 
applicable rating criteria, the schedular requirements to 
assign the next higher 60 percent evaluation have not been 
met.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The evidence does not suggest that service-connected 
hypertension and nephropathy due to diabetes mellitus has 
caused the Veteran marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating. He is presently working on a part-time 
basis while also attending a collegiate level education 
program. The present level of disability compensation is also 
intended to take into account the degree of impairment in 
occupational capacity attributed to service-connected 
disability. See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). The disorder under evaluation has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying a claim for increased 
rating for hypertension with early nephropathy, associated 
with diabetes mellitus. The preponderance of the evidence is 
unfavorable on the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial rating greater than 30 percent for hypertension 
with early nephropathy, associated with diabetes mellitus, is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


